UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7799


PAUL GERALD LEGER,

                Petitioner - Appellant,

          v.

JOHN R. OWEN, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.     Terry L. Wooten, District Judge.
(1:11-cv-02464-TLW)


Submitted:   January 22, 2013             Decided: January 25, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul Gerald Leger, Appellant Pro Se.      Marshall Prince, II,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Paul   Gerald   Leger,   a    federal   prisoner,   appeals   the

district   court’s   order   accepting      the    recommendation   of   the

magistrate judge and denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2012) petition.          We have reviewed the record

and find no reversible error.           Accordingly, although we grant

leave to proceed in forma pauperis, we affirm for the reasons

stated by the district court.       Leger v. Owen, No. 1:11-cv-02464-

TLW (D.S.C. Aug. 21, 2012).             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                    AFFIRMED




                                    2